Order entered October 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01306-CV

                      SEVEN HILLS COMMERCIAL, LLC, Appellant

                                                 V.

                  MIRABEL CUSTOM HOMES, INC., ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-1206312D

                                            ORDER
       We GRANT appellant’s October 22, 2013 motion for an extension of time to file a brief.

Appellant shall file its brief on or before October 30, 2013.


                                                       /s/      ADA BROWN
                                                                JUSTICE